Citation Nr: 0931215	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-20 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to July 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for hearing loss 
and tinnitus that he asserts he sustained as the result of 
acoustic trauma during service.  The record shows that his 
service as a tank crewman is consistent with exposure to 
acoustic trauma.  He reported complaints of having hearing 
loss and tinnitus for many years.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with a veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, the Board finds that a VA audiology examination 
is necessary to decide this case because of the need to 
determine whether the Veteran has hearing loss that meets the 
regulatory definition of hearing loss disability at 38 C.F.R. 
§ 3.385 (2008), and because of the need for nexus opinions as 
to whether any current hearing loss or tinnitus is related to 
acoustic trauma in service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the issues of service connection for bilateral 
hearing loss and tinnitus are REMANDED for the following 
action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a VA audiological examination to 
ascertain the current nature and extent of 
his bilateral hearing loss and tinnitus.  The 
examiner should be requested to render 
opinions regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that the bilateral hearing loss and 
tinnitus are related to service, including 
acoustic trauma sustained as a tank crewman 
while on active duty.  The relevant documents 
in the claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues of service connection 
for bilateral hearing loss and tinnitus.  If 
the determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC), and should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


